            Case 7:20-cv-03103-VB Document 22 Filed 07/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
JOSE ROSALIO MENDEZ, individually and on :
behalf of all others similarly situated,                      :
                           Plaintiff,                         :
                                                              :
                                                                  ORDER
v.                                                            :
                                                              :
                                                                  20 CV 3103 (VB)
303 RESTAURANT LLC; HOVORKA                                   :
HOSPITALITIES PIERMONT LLC, d/b/a/ The :
Whiskey Kitchen; and HENRY HOVORKA,                           :
                           Defendants.                        :
--------------------------------------------------------------x

        Plaintiff commenced this action on April 17, 2020, (Doc. #1), and on May 6, 2020,

summonses were issued as to each defendant (Docs. ##9–11).

        On May 14, 2020, plaintiff filed affidavits of service as to defendants 303 Restaurant

LLC (“303 Restaurant”) and Hovorka Hospitalities Piermont LLC (“Hovorka Hospitalities”),

stating 303 Restaurant and Hovorka Hospitalities were served on May 11, 2020. (Docs. ##12–

13). 303 Restaurant and Hovorka Hospitalities’s deadline to answer, move, or otherwise respond

to the complaint was thus June 1, 2020. See Fed. R. Civ. P. 12(a). On May 27, 2020, plaintiff

filed an affidavit of service as to defendant Henry Hovorka (“Hovorka”), stating Hovorka was

served on May 1, 2020 (Doc. #14). Hovorka’s deadline to answer, move, or otherwise respond

to the complaint was thus May 22, 2020. See Fed. R. Civ. P. 12(a).

        Defendant Hovorka failed to answer, move, or otherwise respond to the complaint or to

seek an extension of time in which to do so, by May 22, 2020. Defendants 303 Restaurant and

Hovorka Hospitalities failed to answer, move, or otherwise respond to the complaint or to seek

an extension of time in which to do so, by June 1, 2020.

        Plaintiff obtained certificates of default as to each defendant on June 24, 2020. (Docs.

##19–21). Nevertheless, plaintiff has failed to move for default judgment.


                                                         1
          Case 7:20-cv-03103-VB Document 22 Filed 07/14/20 Page 2 of 2




       Accordingly, it is HEREBY ORDERED, provided defendants remain in default, by July

28, 2020, plaintiff shall move for default judgment as to defendants, in accordance with Judge

Briccetti’s Individual Practices Attachment A.

       If plaintiff fails to move for default judgment or seek an extension of time in which

to do so by July 28, 2020, the Court will dismiss this case without prejudice for failure to

prosecute or failure to comply with Court Orders. Fed. R. Civ. P. 41(b).

Dated: July 14, 2020
       White Plains, NY
                                            SO ORDERED:



                                            ____________________________
                                            Vincent L. Briccetti
                                            United States District Judge




                                                 2
